Citation Nr: 0510809	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  03-04 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a cervical spine 
disability, claimed to be secondary to the service-connected 
lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty for training in August 
2000.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board has reviewed the record and finds that additional 
development is necessary prior to the completion of its 
appellate review.  In particular, the veteran is claiming 
entitlement to secondary service connection his cervical 
spine disability, that he believes is proximately due to or 
the result of service-connected lumbar spine disability.  

The provisions of 38 C.F.R. § 3.310(a) that govern secondary 
service connection permit a grant of service connection for 
disability caused or worsened by service-connected 
disability.  See Allen v. Brown, 7 Vet App 439 (1995).  

In the veteran's case, August 2003 and January 2004 reports 
of private treatment reflect the medical opinion that the 
veteran's complaints of pain in the cervical spine are 
related to his service-connected low back disability.  
Significantly, there is no diagnosis other than pain in the 
cervical spine.  Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  

The VA medical opinion obtained previously, in February 2002, 
is to the effect that the veteran had degenerative joint 
disease of the cervical spine and that this condition was not 
caused by the veteran's lumbar spine disability.  
Significantly, the examiner does not comment on whether the 
veteran's cervical spine disability was worsened by the 
service-connected lumbar spine disability.  

Additionally, in the September 2004 statement and the March 
2005 informal hearing presentation, the veteran's service 
representatives state that the February 2002 opinion was not 
stated according the proper standard.  In other words, the 
examiner did not state specifically whether it is at least as 
likely as not that the veteran's cervical spine disability is 
related to service-connected disability.  The Board agrees 
that further clarification as to the medical probability of 
causation is necessary. 

In view of the above, the case is remanded to the RO for the 
following actions:  

1.	Afford the veteran a VA examination in 
order to determine the current nature 
and etiology of any existing cervical 
spine disability.  All indicated 
special studies and tests should be 
accomplished.  The claims folder 
should be made available to the 
examiner for use in studying the case.  

?	Ask the examiner to provide a 
complete diagnosis.  

?	Based on a review of the clinical 
record, the examiner is requested 
to provide an opinion as to 
whether the veteran currently has 
cervical spine disability related 
to service-connected lumbar spine 
disability.  

?	In particular, ask the examiner 
to answer the following question:  
Is it more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as 
not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent) that the veteran's 
current cervical spine disability 
that was caused or worsened by 
service-connected lumbar spine 
disability?  

The clinical basis for the opinion 
should be set forth in detail.   

2.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




